11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
Celebration Computer Systems, Inc.
            Appellant
Vs.                  No. 11-02-00227-CV -- Appeal from Dallas County
MCI/World Com, Inc. f/k/a WORLDCOM Technologies, Inc.
            Appellee
 
            MCI/World Com, Inc. f/k/a WORLDCOM Technologies, Inc. filed a suggestion of
bankruptcy in this court in 2002.  The appeal was abated pursuant to TEX.R.APP.P. 8.  On
November 9, 2004, MCI filed in this court a motion to dismiss the appeal stating that Celebration
Computer Systems, Inc. had never filed a proof of claim in the bankruptcy court and that the
bankruptcy court’s order confirming the joint plan for reorganization discharged claims against MCI
and permanently enjoined any action against MCI outside of bankruptcy court.  MCI concludes that
the pending appeal is moot. 
            The motion is granted, and the appeal is dismissed.
 
                                                                                                PER CURIAM
 
November 24, 2004
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.